Exhibit 10.13
Portions of this exhibit were omitted and filed separately with the Secretary of
the Securities and Exchange Commission (the “Commission”) pursuant to an
application for confidential treatment filed with the Commission pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934. Such portions are marked
by a series of asterisks.
THIRD AMENDED AND RESTATED OEM SUPPLY AGREEMENT
     THIS THIRD AMENDED AND RESTATED OEM SUPPLY AGREEMENT (the “Agreement “ or
“Third Amended and Restated Agreement”) is entered into by and between MedQuist
Inc., a New Jersey corporation (“MedQuist”), and Nuance Communications, Inc.
(hereinafter “Nuance”), a successor in interest to Philips Speech Recognition
Systems GmbH “PSP”), and made effective as of November 10, 2009 (the “Third
Amended and Restated Agreement Effective Date”), amending and restating that
certain Amendment 1 to Second Amended and Restated OEM Supply Agreement dated
December 31, 2008, and Second Amended and Restated OEM Supply Agreement made
effective as of October 1, 2008 (“Second Amended and Restated Agreement
Effective Date”), which amended and restated the Amended and Restated OEM Supply
Agreement made and entered into as of the 21st day of September, 2007 (“Amended
and Restated Agreement Effective Date”), which amended and restated that certain
OEM Supply Agreement made and entered into as of the 23rd day of September, 2004
(the “Original Effective Date”), by and between PSP and MedQuist.
     MedQuist and Nuance hereinafter also collectively referred to as the
“Parties” and individually as a “Party”.
RECITALS
     WHEREAS, MedQuist and PSP entered into that certain OEM Supply Agreement
(the “Original Agreement”) as of the Original Effective Date;
     WHEREAS, MedQuist and PSP entered into that certain Amended and Restated
OEM Supply Agreement as of the Amended and Restated Agreement Effective Date;
     WHEREAS, MedQuist and PSP entered into that certain Second Amended and
Restated OEM Supply Agreement as of the Second Amended and Restated Agreement
Effective Date as amended by Amendment 1 to Second Amended and Restated OEM
Supply Agreement;
     WHEREAS, Nuance, as successor in interest to PSP is assigned the rights and
obligations of the Second Amended and Restated Agreement as amended by Amendment
1 to Second Amended and Restated OEM Supply Agreement;
     WHEREAS, the Nuance and MedQuist desire to amend and restate the Second
Amended and Restated OEM Supply Agreement to extend and clarify certain matters
as set forth herein.
     NOW THEREFORE, in consideration of the mutual agreements and covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, it is mutually agreed and
covenanted by and between the parties to this Agreement, as follows:

1.   Definitions.

     1.1 “Documentation” means user manuals, training materials, product
descriptions, product specifications, technical manuals, license agreements,
supporting materials, and like information related to the Products, which
Documentation may be distributed in print, electronic, video, or other formats.
 

*******   - Material has been omitted and filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



     1.2 “End User” means the final retail purchasers or MedQuist licensees at
the sites where the Products are installed.
     1.3 “Products” means, individually or collectively as appropriate, the
Software, Documentation, developed products and hardware, supplies, accessories,
and other commodities related to any of the foregoing, provided or to be
provided by Nuance pursuant to this Agreement, as described in Schedule B
attached to this Agreement, as modified from time to time.
     1.4 “Affiliate” shall mean any corporation, limited liability company,
partnership or other legal entity, present or future, which is owned or
controlled or owns or controls or is under common control with, directly or
indirectly, a Party to this Agreement, as the case may be, as long as such
ownership or control exists and where control means ownership or control of more
than fifty percent (50%) of voting stock in the case of a stock-issuing entity,
or more than fifty percent (50%) of voting control of a non-stock-issuing
entity.
     1.5 “Software” means certain computer programs and software (collectively,
the “Programs”), which Programs may incorporate certain third-party software
products provided or to be provided by Nuance pursuant to this Agreement.
     1.6 “Source Code” means the underlying instructions for a computer written
in programming languages, including all embedded comments, as well as procedural
code such as job control language statements, in a form readable by human beings
when displayed on a monitor or printed on paper, etc. and that must be
translated (using off-the-shelf commercially available software compilers,
linkers and assemblers or other items delivered with such code or reasonably
available including documentation) into a form that is directly executable by a
computer by a process generally known as compiling or assembly, along with any
related documentation, including annotations, flow charts, schematics,
statements of principles of operations, software summaries, software design,
program logic, program listings, functional specifications, logical models and
architecture standards, describing the data flows, data structures, and control
logic of the software. For purposes of this Agreement, mere access to the Source
Code in the Nuance online controlled environment is not a sufficient provision
or transfer of Source Code hereunder.
     1.7 “Intellectual Property Rights” shall mean any and all patents, utility
certificates, utility models, industrial design rights, copyrights, database
rights, trade secrets, any protection offered by law to information,
semiconductor IC topography rights and all registrations, applications,
renewals, extensions, combinations, divisions, continuations or reissues of any
of the foregoing.

2.   Grant of License, Co-ownership and Territorial restrictions

     2.1 Source Code. Nuance agrees that, during the Term of this Agreement, for
any new Version of the Product developed pursuant to an SMA, (other than Nuance
Modifications as per Section 15) it shall deliver to MedQuist the Source Code
and related documents, at the time of delivery.
     2.2 Subject to the terms of this Agreement and notwithstanding the Parties’
co-ownership rights under Sections 15 and 17, Nuance and MedQuist agree as
follows: (i)
 

*******   - Material has been omitted and filed separately with the Commission.

2



--------------------------------------------------------------------------------



 



MedQuist’s exclusive territory for offering for sale, licensing, selling,
delivering and servicing the Products, and for authorizing others to do so,
directly and through one or more tiers of distributors, dealers, and resellers
(collectively, the “Dealers”), shall be within the territory set forth on
Schedule A to this Agreement (“Territory”); provided further that such rights
are nonexclusive for the specified nonexclusive Territory on Schedule A.
     2.3 Nuance reserves all rights related to the Products that Nuance does not
expressly grant MedQuist in this Agreement. Outside MedQuist’s exclusive
Territory, Nuance may offer for sale, sell, license, deliver, and service the
Products, and may authorize others to offer for sale, sell, license, deliver,
and service the Products, without providing any rights or compensation to
MedQuist. During and after the Term, inside MedQuist’s exclusive Territory,
Nuance and any Affiliate: (i) may not offer for sale, sell, license, deliver or
service the Products; or (ii) authorize others to offer for sale, sell, license,
deliver, or service the Products.
     2.4 MedQuist is authorized to appoint Dealers within the Territory defined
in Schedule A to offer for sale, sell, sublicense, deliver, and service the
Products at its discretion and without approval from Nuance. During the Term,
MedQuist will give Nuance written notice of the identity of any Dealer that
MedQuist intends to appoint in the non-exclusive Territory. MedQuist will ensure
that all Dealers appointed by MedQuist are sufficiently trained and competent to
sell and support the Product in their respective territories.

3.   Term.

3.1 Term. Unless earlier terminated pursuant to Section 20, this Agreement
shall, when signed by duly authorized representatives of both parties, remain
valid as follows:
3.1.1 This Agreement shall become effective on the Effective Date and continue
until June 30, 2015 (the “Initial Term”).
3.1.2 Following the Initial Term, and subject to Section 3.1.3 and 3.1.4, the
Agreement may be renewed, for two (2) successive terms of five (5) years each
(each a “Renewal Term”). To renew the Agreement for each Renewal Term, MedQuist
at its sole option must indicate its intent to renew the Agreement by providing
a written notice to Nuance, to be provided no less than six (6) months prior to
the end of the then-current Initial Term or Renewal Term (each a “Notice
Period”).
3.1.3 The parties agree that the same terms and conditions of this Agreement in
effect at the end of the then-current Initial Term or Renewal Term, will apply
upon a renewal of this Agreement as provided herein, except for the prices and
Fees, as per Schedule C, which new pricing or Fees must be determined and agreed
to in writing by the parties, based upon Nuance’s standard market prices or
Fees, in effect at the end of the then-current Initial Term or Renewal Term.
3.1.4 The parties shall negotiate new pricing upon receipt of MedQuist’s written
notice by Nuance pursuant to Section 3.1.2. In the event that within thirty
(30) days following MedQuist providing Nuance with written notice of MedQuist’s
intent to renew pursuant to Section 3.1.2, (i) Nuance does not respond to such
notice from MedQuist, or (ii) the parties are unable to agree in writing to new
pricing as per Section 3.1.3 for the proposed Renewal
 

*******   - Material has been omitted and filed separately with the Commission.

3



--------------------------------------------------------------------------------



 



Term, the Agreement will terminate on the date that is two (2) years from the
end of the then current Initial Term, or Renewal Term (the “Termination
Period”). During the Termination Period, all terms and conditions of this
Agreement in effect at the end of the then-current Initial Term or Renewal Term,
will continue to apply.

4.   Fees.

     4.1 Product Co-Ownership Fee. In consideration of Nuance’s grant of
co-ownership of the Products in accordance with the terms of this Agreement,
Nuance agrees and acknowledges that MedQuist has paid Nuance a Product
co-ownership fee in cash in the amount of ******* (the “Product Co-Ownership
Fee”), as follows: 100% on the date Nuance delivered a duly-executed original of
the Amended and Restated OEM Supply Agreement and a copy of the Source Code of
the Products to MedQuist. All Products have been delivered by Nuance.
          4.1.1 Prices. During the Term, MedQuist will pay Nuance, in further
consideration of Nuance’s grant of co-ownership rights of the Products in
accordance with the terms of this Agreement, the Revenue Share Fees set forth on
Schedule C.
     4.2 Payment Terms. During the Term, MedQuist will pay Nuance Prices set
forth on Schedule C to this Agreement, on a calendar monthly basis, ******* from
the end of each such calendar month. The foregoing does not alter the reporting
requirement of Section 6.2.

4.3   Software Maintenance Fee.

          4.3.1 During the Term, MedQuist will use reasonable commercial efforts
to sell its End Users a software maintenance agreement (an “SMA”). Such SMA will
provide that the subscribing End User will obtain, directly from MedQuist:
               4.3.1.1 Software Releases. As used in this Agreement, “Software
Release” means a new Version of the Products delivered to MedQuist for internal
or external user testing or commercial availability. For the purposes of this
Agreement “Version” or “Versions” is used to refer to Product Patch Releases,
and Point Releases, that may include bug fixes, updates, and upgrade versions
that may be generally released by Nuance, if and when available, as a part of a
SMA. Software Releases are typically numbered sequentially (e.g., Release 4.x,
Release 6.x).
               4.3.1.2 Patch Releases. As used in this Agreement, “Patch
Release” means a change Nuance makes to a Software Release, which is an internal
change designed to correct minor anomalies or defects in the Software
(colloquially referred to as “bugs”), or otherwise to provide minor improvements
to performance without changing the Software’s basic design, structure, or
functionality. Patch Releases are typically numbered to signify modifications to
a version of Software Release (e.g., Version 4.1.05, Version 4.1.06).
               4.3.1.3 Point Releases. As used in this Agreement, “Point
Release” means a modification or enhancement ( referred to as an “Upgrade”) to a
Software Release that: (i) enables the Software Release to perform new or
different functions; (ii) increases the capability of the Software; or
(iii) enables the Software to function on new or different hardware or in a new
or different software environment without changing its basic design, structure
or functionality. Point Releases are typically numbered as versions of a
Software Release (e.g., Version 4.1, Version 4.2, etc.).
 

*******   - Material has been omitted and filed separately with the Commission.

4



--------------------------------------------------------------------------------



 



               4.3.1.4 Technical Support which includes the following:
MedQuist is responsible for providing First and Second Level Support to its
End-Users. “First and Second Level Support” shall mean basic help-desk functions
typically including initial call handling, call logging, assignment of call
priority, queue placement, initial problem diagnostic services for identifying
problems and generic application faults, analysis, and where possible, problem
resolution, detailed product problem analysis (including any problem
duplication), detailed problem diagnostic services for identifying complex
problems and application faults, application of any service releases or
end-user-specific fixes and interface.
MedQuist Obligations
MedQuist shall be responsible for providing First and Second Level Support to
the End-Users as follows:
To receive Patch Releases as they become available during the SMA term and
deploy for its End-Users;
To comply with Nuance’s procedures for Problem reporting from time to time;
To reproduce the Problem where possible, on their own test system in order to
identify the Problem; and to provide all reasonably necessary test material and
log files to make it possible to reproduce the Problem on Nuance’s site, such as
sound-files and image of the installed software. MedQuist will cooperate with
Nuance in order to reproduce (duplicate) the Problem, to report to Nuance how to
reproduce the Problem and to help indicate that the Problem is located in the
Product.
To test Patch Releases and, once satisfied, or if alternative solutions or
workarounds to the Problem have been identified report that back to Nuance
hotline that the Problem is really solved
In order to facilitate the above Support, MedQuist will be permitted to use
Nuance’s hotline service for problem reporting.
For purposes of this Agreement, “Problem” means a material failure of the
Product to conform to the specifications set forth in the Documentation,
resulting in the inability to use, or restriction in the use of, the Product.
Nuance Obligations
Third Level Support is included in the SMA fees. Nuance shall be responsible for
Third Level Support with the following responsibilities:
Technical Support Hours, Monday – Friday, from 9.00 A.M. to 5.00 P.M. CET,
excluding public holidays.
Time and Material “overtime rates” available at the current prevailing hourly
billable rates.
 

*******   - Material has been omitted and filed separately with the Commission.

5



--------------------------------------------------------------------------------



 



Supply to MedQuist Third Level Support services during Nuance’s normal business
hours which include correction of errors found by MedQuist in a supported
release of the Product (a) installed at any End-User’s testing area or at a
pilot site or sites; or (b) installed by End-Users;
          4.3.2 SMA contracts MedQuist sells will begin upon date of the license
by MedQuist to its End User, and will be renewable on an annual basis. SMA’s
with respect to End User licenses shall be purchased for all copies of the
Software licensed to such End User. In the event that MedQuist allows an End
User to terminate or cancel an SMA before the end of the term of such SMA,
MedQuist will provide notice of such termination to Nuance, and Nuance will
refund to MedQuist the pro-rata portion of fees paid to Nuance for such SMA
within thirty (30) days after MedQuist provides such notice.
          4.3.3 For each SMA contract that MedQuist sells, it will pay Nuance
the following sums ******* after the reporting date for the Prices are due per
Section 6.3:
               4.3.3.1 For sums owed for the period beginning July 1, 2006,
through the remainder of the Term of this Agreement: maintenance fees (the
“Maintenance Fees”) equal to ******* . MedQuist’s obligation to pay the
Maintenance Fees shall cease upon the earlier of: (i) the end of the Term; or
(ii) MedQuist’s termination of Nuance’s maintenance and support obligations
hereunder pursuant to Section 4.3.5.
          4.3.4 All sums owed set forth in Section 4.3.3 of this Agreement:
(i) will be calculated based on the Prices and without regard to any discounts
available to MedQuist; and (ii) will be amortized on a straight-line basis for
each month over the term of the SMA.
          4.3.5 Nuance will provide the services to maintain the current code
base of the Products, as per Section 4.3 until the earlier of: (i) ******* ; or
(ii) MedQuist’s termination of Nuance’s maintenance and support obligations
hereunder via thirty (30) days advance written notice to Nuance. Nuance
maintenance obligation above includes supporting any code related to MedQuist
integrations of the Products to PACS, RIS and HIS vendors, delivered under this
Agreement by Nuance as a part of Additional Consulting Services and made a part
of the Product.
     4.4 Additional Consulting Services. During the Term, Nuance will provide to
MedQuist, upon MedQuist’s request from time to time, additional
consulting/development/training services (using the hourly rates set forth in
SCHEDULE C) (“Additional Consulting Services”) subject to the mutual agreement
of Nuance and MedQuist.

5.   Order Placement.

     5.1 Upon MedQuist’s request, Nuance will provide MedQuist with the Products
as described in this Agreement, including without limitation the accompanying
Schedules.
     5.2 Nuance delivered to MedQuist a “gold master” of the then-current
Version of the Software: (i) within seven (7) days after the execution and
delivery of the Amended and Restated OEM Supply Agreement; and (ii) Nuance will
deliver a “gold master” of the then-current Version of the Software promptly on
the commercial availability of each Software Release. Software MedQuist
distributes under this Agreement will be copies of the gold master Nuance most
 

*******   - Material has been omitted and filed separately with the Commission.

6



--------------------------------------------------------------------------------



 



recently furnished to MedQuist pursuant to this Agreement or, as determined by
MedQuist, such other subsequent Versions created by MedQuist following the
transfer set forth in Section

6.   Payment.

     6.1 MedQuist will pay such sums owed free and clear of, and without offset
or deduction for, any and all state and local use, sales, property, and similar
taxes, levied or assessed on or in respect of such payments (other than any tax
measured by or attributable to MedQuist’s gross or net income), as and when the
same are due.
     6.2 By thirty (30) days after the end of each calendar month, MedQuist will
furnish to Nuance a written statement showing, in such detail as Nuance may
reasonably request, the quantities of Products actually sold and delivered
(including Software), during the immediately-preceding month.
     6.3 MedQuist will, throughout the Term of this Agreement and for one
(1) year following the expiration or termination of this Agreement, maintain a
full and accurate record of the number of copies of the Products actually sold
and delivered (including Software) in such detail as may enable Nuance to verify
the amount of Prices due under this Agreement. So as to permit verification,
MedQuist will permit Nuance to examine such records on reasonable advance
written notice, during normal business hours at MedQuist’s offices at reasonable
intervals no more frequently than two (2) times per calendar year. Nuance will
bear all costs and expenses for such an examination, except in those cases in
which the examining accountant ascertains a discrepancy of more than five
percent (5%) during the audited period to the disadvantage of Nuance between
payments actually made and payments due, in which event MedQuist will reimburse
Nuance all reasonable costs and expenses for such audit.
     6.4 Nuance reserves the right to charge an interest rate of the lesser of:
(i) eight percent (8%) per annum; or (ii) the maximum amount permitted by
applicable law, on past-due sums MedQuist owes under this Agreement.

7.   Development Services.

     7.1 Nuance delivered a beta ready version of version 1.2 “Lite” Software to
MedQuist for internal and external user testing on or before ******* , including
a full copy of the Source Code thereto (“Beta Deliverable”). Nuance delivered a
commercial version 1.2 “Lite” Software to MedQuist on or before ******* ,
including a full copy of the Source Code thereto (“Commercial Deliverable”).
This enabled MedQuist to showcase a new version of the Software at ******* and
to make the version commercially available by no later than *******.
8. Limited Warranty.
     8.1 Nuance warrants that, for a period of ninety (90) days after the
delivery date (the “Warranty Period”), the Software will perform in all material
respects in accordance with the Documentation accompanying the Software. If any
copy of the Software is found not to perform materially in accordance with the
Documentation, Nuance will correct such error or malfunction or (at Nuance’s
sole option) replace such Software free of charge as soon as is reasonably
practicable, provided that: (i) the Software has been used in accordance with
instructions for use; (ii) no alteration, modification or addition has been made
to the Software without Nuance’s prior
 

*******   - Material has been omitted and filed separately with the Commission.

7



--------------------------------------------------------------------------------



 



written consent; and (iii) Nuance has been promptly notified of the alleged
non-conformity within the Warranty Period specified.
     8.2 MedQuist will send each claim of MedQuist under this warranty to Nuance
in accordance with the notice provisions of this Agreement. Each such claim will
state generally the nature of the alleged non-conformity. If Nuance determines
in its sole discretion to repair the Software (or such portion of it as is
giving rise to the non-conformity), MedQuist will afford Nuance a reasonable
time in which to do so. Any Software so repaired or replaced will be warranted
for such period of time as is remaining in the original Warranty Period.
     8.3 This Limited Warranty is subject to the terms of Section 12 below. This
Limited Warranty is Nuance’s only obligations and the exclusive remedy of the
End User with respect to the Nuance supported Products and Nuance’s only
warranty with respect to the Products to the End User. Nuance will have no
responsibility whatsoever with respect to the Products if the failure is due to
accident, abuse, or misapplication on the part of MedQuist or the End User.
     8.4 MedQuist may offer any warranty that Nuance makes hereunder to any End
Users provided that warranty claims by MedQuist’s End Users will be made solely
against MedQuist and not Nuance. The warranties contained in this Agreement are
solely for the benefit of MedQuist.

9.   Notification of Upgrades and Updates.

     9.1 Nuance will notify MedQuist of any revisions and updates to the
Software with respect to the development, maintenance and other Nuance services
provided hereunder that affect the operation, performance, or cost of such
Software.
     9.2 MedQuist will apply any revisions or updates to the Nuance supported
Software as soon as reasonably practicable after receipt of notification from
Nuance.

10.   MedQuist’s Representations and Undertakings. MedQuist represents and
undertakes with Nuance that:

     10.1 It will use commercially reasonable efforts to promote, market, and
sell the Products during the term of this Agreement;
     10.2 It has the resources, facilities, and financial ability to market,
distribute and provide first line customer support for the Product and fulfill
all of its obligations under this Agreement;
     10.3 It will not incur any liability on behalf of Nuance, pledge or purport
to pledge Nuance’s credit, or purport to act as an agent of Nuance or make any
contract binding on Nuance;
     10.4 It will permit Nuance or any independent third party Nuance retains to
enter MedQuist’s premises at a time MedQuist agrees to for the purpose of
reviewing records related to this Agreement (including, without limitation,
verifying the number of Software sublicenses granted by or through MedQuist and
obtaining information concerning any Product complaints);
     10.5 Third party software, as defined in Schedule E to this Agreement (the
“Third Party Software”), that is provided by Nuance to MedQuist and distributed
with the Software will not be
 

*******   - Material has been omitted and filed separately with the Commission.

8



--------------------------------------------------------------------------------



 



used in conjunction with any other programs or software whatsoever;
     10.6 It will obtain and maintain at its sole risk, cost, and expense, all
governmental approvals required for or applicable to its distribution and other
activities contemplated by this Agreement, and will be responsible at its sole
risk, cost, and expense for complying with all applicable governmental statues,
regulations, and ordinances (collectively, the “Laws”) related to such
activities; and
     10.7 It will, before the delivery of the Products to an End User, ensure
that such End User enters into a software license agreement with MedQuist that
will accompany each copy of the Software in substantially the form set forth on
Schedule F to this Agreement or such other end user license agreement as
determined by MedQuist from time to time (the “End User License Agreement”).
MedQuist will, from time to time, provide Nuance with a copy of any such updates
to MedQuist’s standard End User License Agreement as such applies to the Nuance
supported Products.
11. Nuance’s Obligations. Nuance covenants, warrants, and agrees that it:
     11.1 Has the necessary approvals and licenses to grant to MedQuist the
co-ownership, right to use, sublicense, and distribute the Software in
accordance with the terms of this Agreement.
     11.2 Has the resources, facilities, and financial ability to develop and
provide second line support for the Products and to fulfill all of its
obligations under this Agreement.
     11.3 Will provide initial 2 days of training in the use of the Products to
technical staff of MedQuist at no additional charge, at the place agreed on by
both parties. Nuance and MedQuist will mutually limit the number of personnel
participating in training sessions. On MedQuist’s request, Nuance will provide a
similar training program for all upgrades to the Software. Each first technical
training for a new version will be done free of charge; for any subsequent
training, Nuance and MedQuist will agree on a reasonable price.
     11.4 Will at all times during the Term of this Agreement and where
applicable, following termination hereof, observe and perform the terms and
conditions set out in this Agreement.
12. Exclusion Of Warranties. EXCEPT AS EXPRESSLY SET FORTH IN SECTION 8 OF THIS
AGREEMENT, NUANCE MAKES NO WARRANTIES, EXPRESS, IMPLIED, OR STATUTORY,
WHATSOEVER, AS TO THE PRODUCTS AND THE DOCUMENTATION. NUANCE EXPRESSLY
DISCLAIMS, ANY AND ALL WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSES, ACCURACY, SATISFACTORY QUALITY, NON-INFRINGEMENT, COURSE OF DEALING,
OR COURSE OF PERFORMANCE.
13. Limited Liability. IN NO EVENT WILL EITHER PARTY OR ANY OF ITS AFFILIATES,
SUBSIDIARIES, OR LICENSORS BE LIABLE FOR ANY SPECIAL, INDIRECT, INCIDENTAL,
EXEMPLARY, CONSEQUENTIAL, MULTIPLIED, ENHANCED, OR PUNITIVE DAMAGES, INCLUDING,
WITHOUT LIMITATION, LOSS
 

*******   - Material has been omitted and filed separately with the Commission.

9



--------------------------------------------------------------------------------



 



OF REVENUE, PROFITS, OR GOODWILL, BUSINESS INTERRUPTION, OR LOST IN CONNECTION
WITH THIS AGREEMENT OR THE PRODUCT, REGARDLESS OF THE FORM OF ACTION, WHETHER IN
CONTRACT, TORT (INCLUDING NEGLIGENCE), STRICT PRODUCT LIABILITY, OR OTHERWISE,
EVEN IF SUCH PARTY, ITS AFFILIATES, ITS SUBSIDIARIES, OR ITS LICENSORS HAVE BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES AND EVEN IF ANY LIMITED REMEDY
SPECIFIED IN THIS AGREEMENT IS DEEMED TO HAVE FAILED ITS ESSENTIAL PURPOSE. SOME
JURISDICTIONS DO NOT ALLOW THE EXCLUSION OR LIMITATION OF LIABILITY FOR
CONSEQUENTIAL OR INCIDENTAL DAMAGES, SO THIS LIMITATION MAY NOT APPLY IN THOSE
JURISDICTIONS. IF ANY CLAIM IS MADE AGAINST A PARTY, INCLUDING WITHOUT
LIMITATION CLAIMS AS A RESULT OF THE SUBSTANTIAL NONCONFORMANCE OF THE SOFTWARE
TO THE DOCUMENTATION OR OTHERWISE, THE PARTY’S TOTAL LIABILITY FOR DAMAGES WILL
BE LIMITED, IN THE AGGREGATE, TO ITS ACTUAL DIRECT DAMAGES, AND IN ANY EVENT
WILL NOT EXCEED THE TOTAL OF ALL AMOUNTS MEDQUIST IS OBLIGATED TO PAY NUANCE
UNDER THIS AGREEMENT. SOME JURISDICTIONS MAY NOT ALLOW LIMITATIONS OF LIABILITY
FOR CERTAIN TYPES OF DAMAGE OR CERTAIN CLAIMS, SO SUCH LIMITATION MAY NOT APPLY
IN SUCH JURISDICTION.
14. Intellectual Property Indemnification. Nuance will indemnify, defend, and
hold harmless MedQuist, and MedQuist’s directors, officers, shareholders,
employees, agents, and attorneys, and MedQuist’s affiliates and their directors,
officers, shareholders, partners, members, employees, agents, and attorneys, and
the End Users, and the successor, and assigns of any or all of them, from all
third-party Claims for infringement, misappropriation or violation of
copyrights, trademarks, trade secrets, or other proprietary rights associated
with any portion of the Product, or any other material delivered under this
Agreement; provided that: (i) MedQuist promptly notifies Nuance in writing of
the Claim; (ii) Nuance has sole control of the defense and all related
settlement negotiations with respect to the Claim; provided however, that
MedQuist has the right, but not the obligation, to participate in the defense of
any such Claim through counsel of its own choosing (at MedQuist’s sole expense),
which right will not detract from Nuance’s sole right to control such defense;
and (iii) MedQuist cooperates fully to the extent reasonably necessary, and
executes all documents reasonably necessary for the defense of such Claim.
“Claim” will mean all loss, losses, liabilities, damage, damages, claims, taxes,
and all related costs and expenses; including, without limitation, reasonable
attorneys’ fees and costs of investigation, litigation, settlement, judgment,
interest, and penalties. If MedQuist provides Nuance with notice of a Claim,
MedQuist may withhold any further payments due to Nuance pursuant to this
Agreement, and deposit the same in an interest-bearing escrow account with a
commercial bank. On the resolution of any claim, the amounts in escrow,
including accrued interest thereon, will be distributed to Nuance after
deductions of amounts Nuance is required to pay MedQuist under this Section 14.
If MedQuist’s or its End Users’ use of any portion of the Product or any other
material delivered under this Agreement is enjoined in an action by reason of a
Claim of infringement, violation or misappropriation of any third party’s
patents, copyrights, trademarks, trade secrets or other proprietary rights, or
Nuance reasonably believes that it will be so enjoined, then Nuance will, at its
sole option and expense, in addition to its other obligations in this
Section 14: (i) procure for MedQuist and its End Users the right to continue
using the Product or any portion thereof; (ii) replace the same with software of
equivalent functions and efficiency that is not subject to an action described
in this section; or (iii) modify the applicable Software so that there is no
longer any infringement or breach,
 

*******   - Material has been omitted and filed separately with the Commission.

10



--------------------------------------------------------------------------------



 



provided that such modification does not adversely affect the functional
capabilities of the Product as set out in this Agreement. If neither (i), (ii),
or (iii) may be accomplished despite Nuance’s reasonably diligent efforts,
MedQuist may terminate this Agreement with regard to the portion of the Product
that is alleged to infringe, violate, or misappropriate a third party’s rights,
and MedQuist shall, during the Term of this Agreement, be entitled to a pro-rata
refund of the total of all amounts MedQuist has paid and is obligated to pay
Nuance under clauses 4.1 and 4.4 of this Agreement after the Amended and
Restated Agreement Effective Date, with respect to such portion. Nuance will
have no liability respecting any claim of infringement or breach as aforesaid to
the extent such claim is based on the combination, operation, or use of the
Software with other equipment, software, apparatus, devices, or things not
supplied by Nuance or in a manner not substantially consistent with Nuance’s
specifications and instructions.
Notwithstanding anything to the contrary provided in this Agreement, Nuance
shall not be liable for and the obligations of Nuance in this Section will not
apply to the extent of the use of the Product other than in accordance with its
specifications or normal intended use; or any Claim based on or related to any
modification or adaptation of the Product by any person other than Nuance unless
made on Nuance’s behalf.
In no event shall Nuance’s liability under this Section 14 exceed, in the
aggregate, the total of all amounts MedQuist has paid and is obligated to pay
Nuance under this Agreement.
This Section 14 states the entire liability of Nuance for any type of
infringement or breach whatsoever of Intellectual Property Rights of third
parties related to the manufacture, sale, operation, or use of the Product.
15. Product Co-Ownership. As of the execution and delivery of the Amended and
Restated OEM Supply Agreement, the Second Amended and Restated Agreement
Effective Date or the Third Amended and Restated Agreement Effective Date,
Nuance and MedQuist jointly own all right title and interest in and to the
Products (including object and Source Code for the SpeechQ for Radiology
application and the SpeechQ for Radiology Integration SDK) and the Intellectual
Property Rights therein and all derivatives, modifications, enhancements,
corrections, additions, and extensions to the Products (and Source Code)
provided by Nuance hereunder (including but not limited to the beta version of
version 1.2 “Lite” Software and the commercial version of SpeechQ for Radiology
version 1.2 “Lite”), without any right or duty of accounting to or consulting
with the other party (excluding the obligations of Section 4.2 during the Term)
and in relation to which each party shall, and does hereby, assign and convey to
the other all rights, titles and interests necessary to give full effect to such
joint ownership. Each party shall, and does hereby, assign and convey to the
other all rights, titles and interests necessary to give full effect to such
joint ownership of the Products (including Source Code); Nuance covenants and
agrees that Nuance has all of the right, title and interest to the Products
necessary to effectuate the foregoing and no further transfer or assignments
from any other Nuance Affiliate or any third party are necessary to effectuate
the foregoing. Upon the request of MedQuist, Nuance shall take such further
actions, at MedQuist’s expense, as may be reasonably appropriate or necessary to
confirm such rights. Nuance represents, warrants and covenants that: (i) it has
and will have the full and sufficient right to assign and grant the rights
granted to MedQuist pursuant to this Agreement free and clear of any liens,
claims or encumbrances and (ii) to Nuance’s knowledge, none of the Products at
the Amended and Restated Agreement Effective Date or at the Second Amended and
Restated Agreement Effective Date infringes any Intellectual Property Rights of
any third party, nor has any claim of such infringement been threatened or
asserted. The sole
 

*******   - Material has been omitted and filed separately with the Commission.

11



--------------------------------------------------------------------------------



 



remedy for MedQuist for any breach of the warranty in subsection (ii) of the
preceding sentence is set forth in Section 14 of this Agreement. Nuance agrees
that, on and after the Amended and Restated Agreement Effective Date, MedQuist
may make further derivatives, modifications, enhancements, corrections,
additions, and extensions to the Products (“MedQuist Modifications”) and that
MedQuist will be the sole and exclusive owner of the MedQuist Modifications
without a duty to disclose or provide such to Nuance, and Nuance agrees to do
nothing inconsistent with such ownership by MedQuist and nothing herein grants
any license to such MedQuist Modifications to Nuance. MedQuist agrees that
Nuance may make further derivatives, modifications, enhancements, corrections,
additions, and extensions to the Products separate and apart from the
development, maintenance and other Nuance services provided hereunder (“Nuance
Modifications”) and that Nuance will be the sole and exclusive owner of the
Nuance Modifications without a duty to disclose or provide such to MedQuist, and
MedQuist agrees to do nothing inconsistent with such ownership by Nuance and
nothing herein grants any license to such Nuance Modifications to MedQuist;
provided that the foregoing shall not relieve Nuance of any of its development,
maintenance and other Nuance service obligations hereunder. The provisions of
this Section shall survive the termination or expiration of this Agreement. On
or after the Third Amended and Restated Agreement Effective Date, MedQuist may
make MedQuist Modifications to market the Products to medical specialties, other
than radiology, subject to its rights under Section 15 and Section 17.5.
16. Legal Compliance.
     16.1 Neither party may download or otherwise export or re-export the
Software or any underlying information or technology except in full compliance
with all United States and other applicable laws and regulations. In particular,
but without limitation, none of the Software or underlying information or
technology may be downloaded or otherwise exported or re-exported: (i) into (or
to a national or resident of) Cuba, Iran, Iraq, Libya, North Korea, Syria, or
Sudan (as such list is updated by the US Government from time to time); or
(ii) to anyone on the U.S. Treasury Department’s list of Specially Designated
Nationals or the U.S. Commerce Department’s Table of Deny Orders.
     16.2 In accordance with the Federal Center for Devices and Radiological
Health regulations, in order to permit tracing in the event of recall, each
party will retain distribution records for the Products for a period of five
(5) years from the date of termination or expiration of this Agreement.
     16.3 Each party is aware of and will advise its End Users to comply with
Section 1 12B(b) of the Social Security Act (42 U.S.C. 1320a-7b) (the “Act”)
when seeking reimbursement from any governmental entity for products supplied
under this Agreement. Specifically, each party acknowledges that the Act may
require proper disclosure of any discounts, rebates, credits, reimbursements,
and other programs Nuance or MedQuist provide in connection with delivery of the
Products.
     16.4 Neither party will ship, transfer, or export any of the Products, or
any derivative thereof, directly or indirectly, into any country except as
permitted by the U.S. Export Administration Act and the regulations thereunder,
or use any of the Products for any purpose prohibited by the U.S. Export
Administration Act.
 

*******   - Material has been omitted and filed separately with the Commission.

12



--------------------------------------------------------------------------------



 



17. Intellectual Property Rights.
     17.1 With respect to the co-owned Products, in the event that either
MedQuist or Nuance, or both, wish to pursue a patent in any Product technology
or any component thereof provided hereunder, they shall cooperate with each
other in preparing and submitting one or more patent applications. Where the
Parties agree to, and do, share equally in the cost of prosecuting these patent
applications in any Product technology or any component thereof provided
hereunder, the Parties shall jointly own any resulting patent without any right
or duty of accounting to or consulting with the other party. Where the Parties
agree that one of them shall pay more than half of the cost of prosecuting the
patent application, and it does so, that Party shall own the patent and shall
grant to the other party, absent any other written agreement between the
Parties, a non exclusive, perpetual, transferable, worldwide, irrevocable,
royalty-free, fully paid-up license to use, copy, modify and prepare derivative
works of the patent (including, without limitation, the right to make, have
made, use, import, offer for sale and sell or otherwise provide or dispose of
products and services using or incorporating the same) or to practice any
process in connection therewith, with the right to sublicense the same.
     17.2 The Parties shall cooperate with each other and execute such other
documents as may be necessary and appropriate to achieve the objectives of this
Section and Section 15. Each of the joint owners of the Products shall have the
right to assign its rights and interest in any jointly owned Product (including
the Intellectual Property Rights therein) to an Affiliate or to an acquirer of
(or a part of) the joint owner’s business, as part of a bona fide and solvent
divestiture carried out at arm’s length basis, to which the jointly owned
Product is relevant. For purposes of this Agreement, the terms joint ownership
and co-ownership are used interchangeably to mean joint ownership by Nuance and
MedQuist.
     17.3 In no event shall either Party be precluded from independently
developing for itself, or for others, anything, whether in tangible or
non-tangible form, which is competitive with, or similar to, the co-owned
Products. In addition, both Parties shall be free to use its general knowledge,
skills and experience, and any ideas, concepts, know-how, and techniques that
are acquired or used in the course of providing or receiving the co-owned
Products hereunder.
     17.4 Nuance grants MedQuist a limited, nonexclusive right to use Nuance’s
trademarks and trade names (the “Marks”) in connection with the advertising,
marketing and sale of the Products. To the extent necessary in connection with
the foregoing, Nuance shall cause its applicable Affiliates to grant similar
rights to MedQuist as set forth in this Section with respect to any Marks used
by Nuance but held in the name of any such Affiliates. MedQuist will not use
Nuance’s trade names or abbreviations (with the exception of a logo or mark or
graphic design Nuance provides which indicates MedQuist is an authorized
value-added reseller of Nuance) in MedQuist’s corporate title or name, or in any
manner that may result in confusion as to separate and distinct identities of
Nuance and MedQuist. MedQuist agrees that it has no right, title, or interest in
or to the Marks except the limited right of use set forth in this Agreement.
MedQuist will not use any Mark in any way except as Nuance may authorize.
MedQuist will submit to Nuance representative samples of all labels,
advertising, promotional and marketing materials, and other items that use or
bear any Mark for Nuance’s approval prior to publication or distribution.
MedQuist will use the Marks only in the forms Nuance designate, will not alter
or modify any Mark, and will include an appropriate trademark notice ® or TM
with each use of any Mark. On expiration or termination of this Agreement, the
license granted
 

*******   - Material has been omitted and filed separately with the Commission.

13



--------------------------------------------------------------------------------



 



under this Section 17.4 will automatically terminate and MedQuist will
immediately cease and desist all use of the Marks licensed under this Agreement.
     17.5 MedQuist intends to market the Products described in this Agreement
under the trademark “SpeechQTM” and certain trademarks, trade names, service
marks, logotypes, and other commercial symbols related thereto (collectively,
the “SpeechQ Marks”). Nuance further acknowledges and agree that: (i) there is
substantial and valuable goodwill in the SpeechQ Marks; (ii) as between Nuance
and any of its Affiliates on the one hand, and MedQuist and any of its
Affiliates on the other, MedQuist owns all rights to the SpeechQ Marks and all
goodwill related to them; (iii) neither Nuance nor any of its Affiliates will
contest MedQuist’s ownership of the SpeechQ Marks, or the validity of the
SpeechQ Marks, at any time during or after the Term of this Agreement; and (iv)
neither Nuance nor any of its Affiliates will misappropriate the SpeechQ Marks,
infringe on MedQuist’s rights in the SpeechQ Marks, or use the SpeechQ Marks
without MedQuist’s prior written consent, at any time during or after the Term
of this Agreement.
     17.6 Any advertising, publicity, release or other disclosure of information
concerning this Agreement should be released only after receiving a prior
written approval by both parties except as required by law.
     17.7 Neither Party, unless approved by both Parties in writing, is allowed
to link, combine or otherwise use the co-owned Products with any open source
software, if such linkage, combination or use would create a risk, or have the
“viral” effect, of requiring the disclosure or licensure of the co-owned
Products as open source under the GNU General Public License or under the terms
of any other comparable viral open source license. In the event an action is
performed resulting in the co-owned Products being licensed under the GNU
General Public License or under the terms of any other comparable viral open
source license without approval by both Parties, the Party causing this action
shall indemnify the other Party against and hold the other Party harmless from
any and all damages and/or costs arising from or in connection with any breach
of the provisions of this Section 17.7 and shall reimburse any and all costs and
expenses incurred by the other Party in defending any claim, demand, suit or
proceeding arising from or in connection with such breach. The indemnification
in this Section is not subject to the limitations set forth in Sections 13 or 14
of this Agreement.
18. Confidential Information. Each party to this Agreement has imparted and may
from time to time impart to the other certain confidential information related
to the performance of this Agreement, and the Products or the marketing or
support thereof (including specifications therefor), and each party may
otherwise obtain confidential information concerning the business and affairs of
the other pursuant to this Agreement. Each party hereby agrees that it will use
such confidential information solely for the purposes of this Agreement and that
it will not disclose, whether directly or indirectly, to any third party such
information other than as required to carry out the purposes of this Agreement.
In the event of and prior to such disclosure, the disclosing party will obtain
from such third parties duly binding agreements to maintain in confidence the
information to be disclosed to the same extent at least as such party is so
bound hereunder. The foregoing provision will not prevent the disclosure or use
by a party of any information which is or hereafter, through no fault of such
party, becomes public knowledge or to the extent permitted by law, provided that
each party has a reasonable opportunity to prevent or limit such disclosure.
 

*******   - Material has been omitted and filed separately with the Commission.

14



--------------------------------------------------------------------------------



 



MedQuist will return to Nuance all confidential information received pursuant to
this Agreement or otherwise in its possession or control on termination of this
Agreement, or forthwith on the request of Nuance.
19. Remedies on Breach. Each party acknowledges that the unauthorized use or
disclosure of any confidential information will cause irreparable harm to the
other for which damages will be an inadequate remedy, and the each party hereby
agrees that, in additional to all other remedies available to it at law and in
equity, it will have the right to obtain injunctive relief.
20. Termination.
     20.1 Either party may terminate this Agreement on written notice to the
other if any of the following events occur:
          20.1.1 If any proceeding in bankruptcy, receivership, liquidation or
insolvency is commenced against the other party or its property, and the same is
not dismissed within ninety (90) days; or
          20.1.2 If the other party makes any assignment for the benefit of its
creditors, becomes insolvent, commits any act of bankruptcy, ceases to do
business as a going concern, or seeks any arrangement or compromise with its
creditors under any statute or otherwise.
     20.2 Nuance may terminate this Agreement on written notice to MedQuist if
any of the following events occur:
          20.2.1 In the event that a material breach by MedQuist remains uncured
for more than thirty (30) days following Nuance’s delivery of written notice to
MedQuist specifying the nature of the breach; or
     20.3 MedQuist may terminate this Agreement on written notice to Nuance in
the event that a material breach by Nuance remains uncured for more than thirty
(30) days following MedQuist’s delivery of written notice to Nuance specifying
the nature of the breach.
21. Obligations On Termination. On the expiration or termination of this
Agreement:
     21.1 Nuance will be under no obligation to refund to MedQuist any Prices
paid pursuant to this Agreement so long as Nuance has fulfilled all of its
obligations under this Agreement related to such Prices; including, without
limitation, delivery of the applicable Product and fulfilling the warranty
obligations for such Products as specified hereunder;
     21.2 Subject to Section 4.3.5., Nuance will continue to perform its support
obligations to MedQuist for the duration of all SMAs between MedQuist and the
End Users entered into before such expiration or termination (but, in accordance
with Section 4.3.5, in no event beyond ******* unless otherwise separately
agreed by Nuance and MedQuist), where support fees have been paid to Nuance;
     21.3 Any End User licenses granted before the expiration or termination of
this Agreement will continue to survive after the effective date of termination
provided that MedQuist
 

*******   - Material has been omitted and filed separately with the Commission.

15



--------------------------------------------------------------------------------



 



has paid all amounts owing hereunder (and pursuant to MedQuist’s co-ownership
rights hereunder, MedQuist may grant additional End User licenses to the
Products after such expiration or termination, subject to the Territory
restrictions in Section 2, and provided such End User licenses to the Products
do not impose any maintenance, support or service obligations or any other
obligations on Nuance); and
     21.4 The following provisions shall survive termination or expiration of
this Agreement: 1, 2.2 (including the Territorial restrictions therein), 2.3,
6.3, 11.4, 12, 13, 14, 15, 17, 18, 19, 20, 21 and 22.
22. Miscellaneous.
     22.1 Force Majeure. The term “Force Majeure” will be defined as an act of
God; severe weather conditions; strikes; war, terror or other violence; law or
proclamation, demand, or requirement of any governmental agency; or any other
similar act or condition whatsoever, beyond the reasonable control of the
parties to this Agreement. If the performance of this Agreement by either party
or any obligation under this Agreement is prevented, restricted, or interfered
with by reason of a Force Majeure event, the party whose performance is so
affected, on giving prompt notice to the other party, will be excused from such
performance to the extent of such Force Majeure event; provided, however, that
the party so affected will take all reasonable steps to avoid or remove such
causes of nonperformance and will continue performance under this Agreement with
dispatch whenever such causes are removed.
     22.2 Relationship of MedQuist to Nuance. Neither party is an agent,
employee, fiduciary, partner, or representative of the other, and has no
authority or power to bind or contract in the name of or to create any liability
against the other in any way or for any purpose. It is understood that MedQuist
is an independent contractor with rights confirmed by this Agreement to market,
distribute, and support the Product on its own accord and responsibility in the
Territory.
     22.3 Waiver. Failure or neglect by either party to enforce at any time any
of the provisions of this Agreement will not be construed nor will be deemed to
be a waiver of either party’s rights under this Agreement nor in any way affect
the validity of the whole or any part of this Agreement nor prejudice either
party’s rights to take subsequent action.
     22.4 Agreement. This Agreement, including the Schedules attached to this
Agreement, states the completed agreement between the parties concerning this
subject and supersedes earlier oral and written communications between the
parties concerning this subject. No addition, amendment to, or modification of
this Agreement will be effective unless it is in writing and signed by both
parties. This Agreement takes precedence over and supersedes any previous
agreements between the parties regarding the subject matter hereof, even if such
agreements are still in effect as of the date of the Third Amended and Restated
Agreement.
     22.5 Assignment. This Agreement is personal to the Parties, and therefore,
it may not be assigned by either Party whether voluntarily or involuntarily or
by operation of law, in whole or in part, to any party without the prior written
consent of the other Party, which consent will not be unreasonably withheld. No
such assignment by either Party, howsoever occurring, will relieve the Parties
of their obligations under this Agreement. Notwithstanding the foregoing, either
Party may assign this Agreement without consent: (a) if this Party undergoes a
change of control, whether by means of a sale or issuance of shares or
otherwise; (b) to any of its Affiliates or (c) to
 

*******   - Material has been omitted and filed separately with the Commission.

16



--------------------------------------------------------------------------------



 



any purchaser of substantially all of the assets or the business of this
respective Party.
     22.6 Notices. Any notice required or permitted under the terms of this
Agreement or required by Law will, unless otherwise provided, be in writing and
will he delivered in person, sent by registered mail or air mail as appropriate,
properly posted and fully prepaid, in an envelope properly addressed; or sent by
next-day delivery via a courier that has the ability to track deliveries and
confirm receipts to the respective parties, as follows:

         
 
  To Nuance:   Nuance Communications, Inc.
 
      Attn: Legal Department
 
      1 Wayside Rd
 
      Burlington, MA 01803
 
       
 
  To MedQuist:   MedQuist Inc.
 
      1000 Bishops Gate Blvd. #300
 
      Mount Laurel, NJ 08054
 
      Attn: Chief Legal Officer

     with a simultaneous copy, which will not constitute notice, to:

         
 
      David Gould, Esq.
 
      Buchanan Ingersoll & Rooney PC
 
      One Oxford Centre
 
      301 Grant Street, 20th Floor
 
      Pittsburgh, PA 15219-1410
 
      Fax: 412-562-1041

or to such other address as may from time to time be designated by written
notice hereunder. Any such notice will be in the English language and will be
considered to have been given at the time when actually delivered if delivered
by hand, on the next business day following sending by courier or in any other
event within seven (7) days after it was mailed in the manner provided in this
Section 22.6.
     22.7 Headings. The headings of the sections of this Agreement are inserted
for convenience of reference only and are not intended to be part of or to
affect the meaning or interpretation of this Agreement.
     22.8 Severability. In the event that any or any part of the terms,
conditions, or provisions contained in this Agreement arc determined by any
competent authority to be invalid, unlawful, or unenforceable to any extent,
such term, condition, or provision will to that extent be severed from the
remaining terms, conditions, and provisions, which will continue to be valid and
enforceable to the fullest extent permitted by law.
     22.9 Governing Law. The parties hereby agree that this Agreement will be
governed by and construed and interpreted in accordance with the laws of the
State of New York and the laws of the United States applicable in the State of
New York, The parties agree that the U.N. Convention on Contracts for the
International Sale of Goods does not apply to this Agreement.
 

*******   - Material has been omitted and filed separately with the Commission.

17



--------------------------------------------------------------------------------



 



     22.10 No Damages for Termination or Expiration. NUANCE WILL NOT BE LIABLE
TO MEDQUIST FOR DAMAGES OF ANY KIND, INCLUDING BUT NOT LIMITED TO INCIDENTAL OR
CONSEQUENTIAL DAMAGES, SOLELY ON ACCOUNT OF NUANCE’S TERMINATION OR EXPIRATION
OF THIS AGREEMENT IN ACCORDANCE WITH ITS TERMS. MEDQUIST WAIVES ANY RIGHT IT MAY
HAVE TO RECEIVE ANY COMPENSATION OR REPARATIONS ON TERMINATION (OTHER THAN IN
THE CASE OF A TERMINATION OF THIS AGREEMENT BY MEDQUIST FOR CAUSE UNDER SECTION
20.3 OF THIS AGREEMENT) OR EXPIRATION OF THIS AGREEMENT IN ACCORDANCE WITH ITS
TERMS UNDER THE LAW OF ANY TERRITORY, STATE, OR OTHERWISE. Nuance will not be
liable to MedQuist on account of termination (other than in the case of
termination of this Agreement by MedQuist for cause under Section 20.3 of this
Agreement) or expiration of this Agreement in accordance with its terms for
reimbursement or damages for the loss of goodwill, prospective profits, or
anticipated income, or on account of any expenditures, investments, or
commitments made by MedQuist, or for any other reason whatsoever, based on or
growing out of such expectation or termination.
     22.11 Authority. Each of the parties hereby represents that it has full
power and authority to enter into and perform its respective obligations under
this Agreement, and does not know of any contracts, agreements, promises, or
undertaking, that would prevent the full performance and compliance with this
Agreement.
[SIGNATURES CONTAINED ON FOLLOWING PAGE]
 

*******   - Material has been omitted and filed separately with the Commission.

18



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have duly executed and delivered this
Amended and Restated Agreement as of the Third Amended and Restated Agreement
Effective Date.

                      MEDQUIST INC.       NUANCE COMMUNICATIONS, INC.    
 
                   
By:
  /s/ Peter Masanotti       By:   /s/ John Shagoury    
 
 
 
Name: Peter Masanotti          
 
Name: John Shagoury    
 
  Title: President & CEO           Title: President, Healthcare    
 
                   
 
  Date: November 10, 2009           Date: November 10, 2009    

 

*******   - Material has been omitted and filed separately with the Commission.

19



--------------------------------------------------------------------------------



 



SCHEDULE A
TERRITORY
Description of Territory:
MedQuist’s exclusive Territory shall be all that area within North America.
“North America” shall specifically include, without limitation: (i) the United
States of America; (ii) the Dominion of Canada; (iii) those islands in the
Caribbean Basin beginning with Bermuda to the north and extending to Grenada and
Barbados in the south, as the borders of such countries are configured as of the
Effective Date of this Agreement.
The United States of America shall expressly include: (i) the following
dependent areas of the United States of America: American Samoa, Baker Island,
Guam, Howland Island, Jarvis Island, Johnston Atoll, Kingman Reef, the Midway
Islands, Navassa Island, the Northern Mariana Islands, Palmyra Atoll, Puerto
Rico, the U.S. Virgin Islands, and Wake Island; (ii) those areas leased by the
United States from separate sovereign nations, including without limitation
Guantanamo Bay, Cuba;
The Dominion of Canada shall expressly include Hans Island, in the Kennedy
Channel between Ellesmere Island and Greenland, which area is subject to a
border dispute between the Dominion of Canada and the Kingdom of Denmark.
MedQuist’s non-exclusive Territory shall be all that area of Australia and the
United Kingdom.
“Australia” shall specifically include, without limitation (i) the Australian
continent; (ii) the major island of Tasmania; (iii) the Australian controlled
islands in the Southern, Indian and Pacific Oceans; and (iv) New Zealand
(including the North Island and the South Island and the other islands
controlled by New Zealand, most notably Stewart Island/Rakiura and the Chatham
Islands).
“United Kingdom” shall specifically include, without limitation: (i) the United
Kingdom of Great Britain and Northern Ireland (including England, Northern
Ireland, Scotland and Wales); (ii) The Crown Dependencies of the Channel Islands
and the Isle of Man; and (iii) the British Overseas Territories.
 

*******   - Material has been omitted and filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



SCHEDULE B
PRODUCTS
Description of Products:
     The Products that are the subject of this Agreement are:

  1.   “SpeechQ for Radiology”, together with its components; front-end
Integration SDK, and SpeechLink.

 

*******   - Material has been omitted and filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



SCHEDULE C
PRICES

    Prices may be adjusted from time to time based upon the mutual agreement of
the need for such a change by both MedQuist and Nuance.

    The Prices consist of a revenue share part for the Product (“Revenue Share
Fee”) for the items listed below, jointly referred to as “Prices” in this
Agreement.

Table 1 Prices

      Revenue Share Fee items   Revenue Shares Fee payable to Nuance
Per Link
  *******
 
   
Report Station per Concurrent Transcription User Fee*
  *******
 
   
Report Station per Concurrent Dictation User Fee*
  *******
 
   
Test Server Package
  *******

 

*   For every transcription user or workstation, a Report Station needs to be
purchased.

A concurrent user is a user that is logged into the Software: For e.g: If the
number of concurrent users is limited to 10, then the 11th users that wants to
log into the system has to wait until one user logs off. The number of
concurrent users must be tracked by the Software.
For end-customers who have no SMA contracts, Nuance and MedQuist will agree on a
case by case basis on a recommended end-user upgrade price for patches and point
releases, and Nuance will get ******* of that price.
Development/Consulting/Training Services: ******* . Beginning January 1, 2011,
Nuance reserves the right to update these fees to Nuance’s then current
published rates for these services.
 

*******   - Material has been omitted and filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



SCHEDULE E
THIRD PARTY SOFTWARE
*******
 

*******   - Material has been omitted and filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



SCHEDULE F
END USER LICENSE AGREEMENT
END USER LICENSE AGREEMENT for MEDQUIST ‘Branded’ SOFTWARE
[see attached]
 

*******   - Material has been omitted and filed separately with the Commission.

 